DETAILED ACTION

	Applicant’s amendment and response received on 8/16/22 has been entered in part. The amendment to the claims has been entered. The amendment to the specification has not been entered-see below. Claims 1-12 remain pending and under examination in the instant application. An action on the merits follows. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Specification

The amendment to the specification filed on 8/16/22 does not comply with 37 CFR 1.125. The previous office action objected to the specification due to numerous errors, including typographical and grammatical errors possibly due to translation, which render the specification confusing and at times incomprehensible. The previous office action required the applicant to file a substitute specification-see pages 2-3 of the Office action mailed on 5/26/22. Instead of filing a substitute specification in compliance with 37 CFR 1.125, the applicant has filed four pages of amendments to specific paragraphs within the specification. This amendment does not constitute a substitute specification. 37 CFR 1.125(c) states:
The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strikethrough except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strikethrough cannot be easily perceived. An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied. Numbering the paragraphs of the specification of record is not considered a change that must be shown.

The applicant has not provided a complete marked up version of the specification showing the amendments, or a clean version of the specification without markings as required by 37 CFR 1.125(c). As such, the amendment to the specification has NOT been entered. 
	The objection to the specification is therefore maintained. 

					Claim Objections

The objection to claim 5 for informalities is withdrawn in view of applicant’s amendment to claim 5. 

Claim Rejections - 35 USC § 112

The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is maintained. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the grounds of rejection. 
The rejection of record set forth the following observations regarding claims 1-12: the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The narrative nature of the claims, which include whole portions taken directly from the description of the invention in the specification, renders the claims indefinite as the actual method steps of the claimed method cannot be determined. 
The rejection of record further pointed out specific problems with clarity and form in each claim. The applicant argues that their amendments to the claims overcome these issues. This is not agreed. 
For claim 1, applicant’s amendment has reduced the narrative nature of claim steps S1-S4 by reciting specific active steps and rewording each step. However, applicant’s amendment does not address issues of indefiniteness regarding step S5. The previous office action stated in regards to step S5 that there is no active step recited in S5 involving administering the 125I-RSOAds-hTERT/PSA to any subject in vivo. Step S5 as amended now recites observation of anti-tumor effect and tumor microenvironment changes of 125I-RSOAds-hTERT/PSA targeted therapy on the prostate cancer. However, as there has been no step of administering anything to a tumor, or to a subject with a tumor, it is confusing as to how this step of observation fits into the claimed method. The previous step, step S4, is a step of detecting tumor killing of hormone-independent prostate cancer cells in vitro, not a prostate cancer in vivo. Thus, the claim as a whole remains confusing as the actual active steps of the method, in particular step S5, are not clearly defined. As such, it is maintained that the metes and bounds of claim 1 cannot be determined. 
Regarding claim 2, applicant’s amendment has replaced many of the past tense verbs recited in steps S11 and S12 with present tense verbs. However, the claimed steps remain largely narrative in nature, describing various experiments with now present tense steps. However, the “active” steps now recited in the present tense are confusing. For example, step S11 now states in part, “designing and amplifying the PSA promoter primers, and introducing the NotI and SpeI sites respectively”. It is not clear where or how the NotI and SpeI sites are introduced. Are they introduced into the PSA promoter primers after they are amplified, or are they designed into the primers? Where are they introduced? Does “respectively” indicate some specific placement or just the introduction of the restriction sites one by one?  Claim 2 further include a lack of antecedent basis for “the plasmid”  as recited in the phrase “screening clones and isolating the plasmid for sequencing…”. Neither previous text in claim 2, nor claim 1 upon which it depends, refers to a “plasmid”.  Thus, claim 2 remains indefinite such that the metes and bounds of the claimed primers and method steps cannot be determined. 
Regarding claim 3, while many past tense verbs have been amended to recite their present tense forms, the claimed steps S21 and S22 continue to recite largely narrative steps. Further, as amended, the claims now recite, “deleting the E1A and E1B promoters of adenoviral vector PQW1 by site-directed mutagenesis polymerase chain reaction to produce appropriate restriction sites”. The word “appropriate” is a subjective term with no defined meaning. As such, the metes and bounds of an “appropriate restriction site” cannot be determined. In addition, Step S22 now recites “subjecting viruses to amplification and titer determination”. However, the previous step generated an adenovirus vector, not a virus. As such, the method appears to be missing at least a step where a virus is generated. Thus, it is maintained that the metes and bounds of claim 3 as a whole cannot be determined.   
In regards to claim 4, this claim, despite the amendments to replace past tense verbs with present tense verbs, continues to recite largely narrative steps in steps S33 and S34. In addition, the claim now recites in step S33, “labeling dual-regulated oncolytic adenovirus with 125-I to complete the pre-experiment”. There is no antecedent basis for “the pre-experiment”. Further, step S33 recites, “using the labeling method, labeling conditions, labeling rate, and external conditions comprising temperature, time and pH to influence the success of the labeling”. However, there is no specific labeling method recited, or conditions, rate, temperature, time or pH identified. Rather, step S31 narratively describes setting different concentrations of virus and NBS to determine the labeling conditions, and investigating the effect of the amount of 125I, reaction time, and pH on the labeling rate. Thus, step S31 describes a process of investigating labeling conditions, but does not describe any particular labeling methodology or conditions. As such, the metes and bounds of  “the labeling method” and the “labeling conditions” etc. recite in step S33 cannot be determined. Therefore, claim 4 remains indefinite. 
Regarding claim 5, like the other claims, claim 5 has been amended to replace past tense verbs with present tense verbs. However, claim 5 remains extremely narrative in nature, and the amendments have raised the following issues. Step S41 recites the use of normal prostate tissue and two specific prostate cancer cell lines- the human androgen-independent prostate cancer cell line PC3 and the mouse androgen-independent prostate cancer cell line RM-1. As both are androgen-independent, they meet the limitation in claim 1, step S4, that the cells are hormone-independent prostate cancer cells. Claim 5, step S42, which follows step S41, then recites cultivating and testing “various types of prostate cancer cells”. It is unclear whether these are intended to refer to the specific cell line cells recited in step S41, or whether this is now a completely different step using different prostate cancer cells. It is also unclear whether these cells in S42 are limited to hormone-independent prostate cancer cells as required by claim 1, step S4. Step S43 as amended then recites “dividing in vitro experiments into 4 groups”.  What “in vitro experiments” are being referenced here- the original “experiment” described in claim 1, S4, the “experiment” described in claim 5, S41, or the “experiment” in S42? Step S43 further recites, “ according to the experiment requires adding two types of in vitro cultured prostate cancer cells”. This portion of the run-on narrative sentence of S43 does not make grammatical sense, and is again confusing as to what experiment with which types of prostate cells are being referenced. In addition, step S44 recites, “detecting some specific apoptosis induction index”. It is unclear what index is meant or encompassed by “some specific apoptosis induction index”. As such, claim 5 remains indefinite as the metes and bounds of the claim cannot be determined. 
Regarding claim 6, like the other claims, claim 6 has been amended to replace past tense verbs with present tense verbs. However, claim 6 remains extremely narrative in nature, and the amendments have raised the following issues. Step S51 now recites, “injecting 125I-RSOAds-hTERT/PSA from the tail vein of mice”. “Injecting from” is confusing and grammatically incorrect. One injects “into” a vein, not “from” a vein. Further “standard maximum intake value of different organ nuclide” is confusing and potentially missing several accessory words due to translation effects. It is suggested to amend this portion of the step to indicate “intake value of the nuclide in different organs” if this is indeed the intended meaning. In addition, step S52 recites, “other suitable parts”. The term “suitable” is a relative term and thus does not clearly set forth the metes and bounds of the claimed parts. Step S52 also recites, “performing the experiment when the tumor was about 2g”. It is unclear what specific “experiment” is being referenced here. Step S53 now recites, “treating mice in each experimental group with direct injection of prostate cancer and intravenous administration of mice”. This step does not make sense due to possible translation errors and the metes and bounds of this step cannot be determined. Step S54 is fully narrative and contains a number of “studying”, “observing” and “exploring” steps with no actual steps recited, Step S54 also recites as a part 4) “prostate cancer transplanted tumors and pathological examination of important organs (HE staining, immunohistochemistry), which is not an active step and further contains techniques in parentheses, such that it is unclear whether they are in fact intended to be the steps for part 4). Part 6) of step S54 recites “PSA changes”. This is not an active step. Step S56 recites, “obtaining the applied dosage”. This step is confusing as it is unclear whether this is an active step of obtaining virus from the mouse, or whether this is intended to reference using previous data to identify a specific dosage for further use. Thus, for the reasons above, claim 6 remains indefinite.
Claims 7 and 8, which depend on claims 2 and 3 respectively, have the same issues as claim 4, and as such the rejection for indefiniteness is maintained. 
Claims 9 and 10 which depend on claims 2 and 3 respectively, have the same issues as claim 5, and as such the rejection for indefiniteness is maintained. 
Claims 11 and 12, which depend on claims 2 and 3 respectively, have the same issues as claim 6, and as such the rejection for indefiniteness is maintained. 
	Therefore, it is maintained that due to the continuing narrative nature of the claims, the continuing inclusion of grammatical and sensical translation errors, the use of terms which lack antecedent basis or for which their antecedent is unclear, the inclusion of subjective terms and undefined terms, and in several cases the apparent lack of steps leading to confusion as to how or when subsequent steps can be carried out, the metes and bounds of the claimed invention as set forth in claims 1-12 cannot be determined to an extent that precludes further examination of the claims under 35 U.S.C. 112, 102, and 103. 
	The applicant is again invited to contact the examiner at the number provided below to schedule a telephonic interview to discuss the claims and possible amendments. 

				Prior Art

	The following prior art is made of record: Zhou et al. (2017) Oncol Lett., Vol. 14(6), 6403-6408, published online September 19, 2017. Doi:10.3892/ol.2017.6998. Due to the substantial issues of indefiniteness under 35 U.S.C. 112(b) in claims 1-12, discussed in detail above, this reference has not been applied as prior art under 35 U.S.C. 102 or 103 at this time. 
	 
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633